
	

116 HR 226 : Clarity on Small Business Participation in Category Management Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 226
		IN THE SENATE OF THE UNITED STATES
		January 10, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to include best in class designations in the annual report on small
			 business goals prepared by the Administrator of the Small Business
			 Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clarity on Small Business Participation in Category Management Act of 2019. 2.Inclusion of best in class designations in annual report on small business goalsSection 15(h) of the Small Business Act (15 U.S.C. 644(h)) is amended by adding at the end the following new paragraph:
			
				(4)Best in class small business participation reporting
 (A)AddendumThe Administrator, in addition to the requirements under paragraph (2), shall include in the report required by such paragraph, for each best in class designation—
 (i)the total amount of spending Governmentwide in such designation; (ii)the number of small business concerns awarded contracts and the dollar amount of such contracts awarded within each such designation to each of the following—
 (I)qualified HUBZone small business concerns; (II)small business concerns owned and controlled by women;
 (III)small business concerns owned and controlled by service-disabled veterans; and (IV)small business concerns owned and controlled by socially and economically disadvantaged individuals.
 (B)Best in class definedThe term best in class has the meaning given such term by the Director of the Office of Management and Budget. (C)Effective dateThe Administrator shall report on the information described by subparagraph (A) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any successor to such systems..
		Passed the House of Representatives January 9, 2019.Karen L. Haas,Clerk.
